DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 12/20/2021, which has been entered and made of record. Claims 1, 10 and 11 have been amended. Claim 19 is newly added. No claim has been cancelled. Claims 1-19 are pending and have been examined.

Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. 
Regarding claim 10, applicant submits “Thus Jiang fails to teach or suggest the adhesive layer disposed between a first base layer of the display panel and the sensor layer, having an opening corresponding to the sensor” (Remarks page 13).
Examiner respectfully disagrees. Examiner’s rejection obviousness to one of ordinary skill in the art based on Jiang’s teaching. Jiang teaches “The flexible printed circuit layers of flexible printed circuit 56 may include one or more metal layers, dielectric layers, and adhesive layers. If desired, adhesive layers may be used in attaching metal layers to dielectric layers and may be used in attaching substrate layers, cover layers, and other dielectric layers within flexible printed circuit 56. Openings such as opening 202 may be formed by laser cutting, knife cutting, stamping, etching, or other techniques. Openings such as opening 202 may pass completely through flexible printed circuit 58 (e.g., through substrate layer 204 and any additional substrate layers in flexible printed circuit 58) or may pass only part way through flexible printed circuit 58 to form a recess with a closed bottom. Openings such as opening 202 may be sized to accommodate a strain gauge structure such as structure 200 and may therefore sometimes be referred to as strain gauge openings. At step 218, an electrical component such as fingerprint sensor 156 may be attached over opening 202 using adhesive layer 160 (i.e., opening 202 may be overlapped by sensor 156) or may otherwise be mounted to flexible printed circuit substrate 204 in a configuration that overlaps strain gauge sensor 200. Exposed portions of adhesive layer 160 may be present on the lower surface of sensor 156” ([0090]-[0091]). As such, it obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Jiang to dispose an adhesive layer between the first base layer and the sensor layer, and having an opening corresponding to the sensor. The motivation of combining these analogous arts is to provide improved sensors for electronic devices ([0005]). 
Applicant's arguments with respect to amended claim 1 has been fully considered but they are believed to be addressed below, and therefore, are moot in view of over the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875), and further in view of Huang (U.S. 2012/0113361).
Regarding claim 1, Ki teaches: A display device (abstract… flexible display) comprising: 
a display panel (flexible display 100 in Fig. 1), wherein the display panel comprising:
a first base layer ([0013]… base layer); 
a circuit layer disposed on the first base layer and comprising a plurality of switching elements ([0013]…”a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”); 
a pixel layer disposed on the circuit layer and comprising a light emitting element ([0013]… “a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”), wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light ([0035]… “each pixel in the active area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100. Each pixel circuit may be electrically connected to a gate line and a data line to communicate with the driving circuits; [0072]… the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106. The OLED element layer 102 includes a plurality of OLED elements, which is controlled by the pixel circuits and the driving circuits implemented on the base layer 106 as well as any other driving circuits connected to the connection interfaces on the base layer 106. The OLED element layer includes an organic-light emitting material layer, which may emit light of certain spectral color (e.g., red, green, blue)”).
Ki does not explicitly teach: a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element wherein the sensor is positioned below the plurality of switching elements.
However, Chung teaches a sensor layer disposed below the display panel and comprising a sensor (an infrared-ray sensor 300 in Fig. 12), wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element (Fig. 12; [0091]… “The infrared-ray sensor 300 is positioned below the organic light emitting diode display 101 and senses the second infrared ray IR2. The infrared-ray sensor 300 may determine a touch point with respect to the organic light emitting diode display 101 by sensing the second infrared ray IR2”), wherein the sensor is positioned below the plurality of switching elements (Fig. 11; [0037]… “The wiring part 130 may include switching and driving thin film transistors 10 and 20 (shown in FIG. 2) and may transmit a driving signal to the organic light emitting element 140 to drive the organic light emitting element 140. The organic light emitting element 140 may emit light depending on the signal transmitted from the wiring part 130”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Ki to incorporate the teaching of Chung to configure a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element, wherein the sensor is positioned below the plurality of switching elements. The motivation of combining these analogous arts is to provide improved display quality, are slim, and have improved touch recognition rate by improving the infrared-rays transmittance while using the infrared rays as a touch recognition means ([0099]). 
The combination of Ki and Chung does not explicitly teach: an optical lens overlapping the sensor, wherein the optical lens is attached to an adhesive member disposed on the sensor layer.
However, Huang teaches an optical lens (cover lens 30 in Fig. 3C) overlapping the sensor (touch substrate in Fig. 3C), wherein the optical lens (cover lens 30 in Fig. 3C) is attached to an adhesive member (first PSA 31 in Fig. 3C) disposed on the sensor layer (touch substrate in Fig. 3C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Huang to configure an optical lens overlapping the sensor, wherein the optical lens is attached to an adhesive member disposed on the sensor layer. The motivation of combining these analogous arts is to prevent the occurrence of bubbles ([0043]). 

Regarding claim 2, the combination of Ki, Huang and Huang teaches the invention of claim 1 as discussed above. The combination of Ki, Chung and Huang, as modified above, further teaches: wherein the second light passes through the first base layer (Chung, Fig. 11; reflected light IR2 passes through second substrate 120).

Regarding claim 3, the combination of Ki, Chung and Huang teaches the invention of claim 2 as discussed above. The combination of Ki, Chung and Huang, as modified above, further teaches: wherein the sensor layer further comprises a second base layer where the sensor is mounted (Chung, a sensing plate 600 in Fig. 12).

Regarding claim 6, the combination of Ki, Chung and Huang teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Huang, as modified above, further teaches: a touch sensing circuit disposed on the pixel layer (Ki, [0037]… “the flexible display 100 may include components for providing a touch sensing functionality, a user authentication functionality (e.g., finger print scan), a multi-level pressure sensing functionality, a tactile feedback functionality and/or various other functionalities for the electronic device employing the flexible display 100”).

Regarding claim 7, the combination of Ki, Chung and Huang teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Huang, as modified above, further teaches: wherein the external object is a fingerprint (Ki, [0037]….”the flexible display 100 may include components for providing a touch sensing functionality, a user authentication functionality (e.g., finger print scan), a multi-level pressure sensing functionality, a tactile feedback functionality and/or various other functionalities for the electronic device employing the flexible display 100”).

Regarding claim 9, the combination of Ki, Chung and Huang teaches the invention of claim 1 as discussed above. The combination of Ki, Chung and Huang, as modified above, further teaches: wherein the light emitting element is an organic light emitting diode (OLED) (Ki, [0072]… “the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106”).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Huang (U.S. 2012/0113361) as applied to claim 3 above, and further in view of Gotoh (U.S. 2010/0283765)
Regarding claim 4, the combination of Ki, Chung and Huang teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Huang does not teach: wherein the sensor comprises a photodiode.
However, Gotoh teaches wherein the sensor comprises a photodiode ([0090] discloses a photodiode 24 included in an optical sensor 2 is provided on the glass substrate 41b below the infrared light transmitting filter 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Ki, Chung and Huang to incorporate the teaching of Gotoh to configure the sensor to comprise a photodiode. The motivation of combining these analogous arts is to provide a display device with optical sensors that can detect a touch position with high accuracy without being influenced by outside light or backlight light ([0007]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Huang (U.S. 2012/0113361) as applied to claim 3 above, and further in view of Kawai (U.S 2008/0259432).
Regarding claim 5, the combination of Ki, Chung and Huang teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Huang does not explicitly teach: wherein the sensor comprises a phototransistor.
However, Kawai teaches: wherein the sensor comprises a phototransistor ([0041] discloses the optical detection element 12 may be configured as a phototransistor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Ki, Chung and Huang to incorporate the teaching of Kawai to configure the sensor to comprise a phototransistor. The motivation of combining these analogous arts is to provide more accurate sensing means. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Huang (U.S. 2012/0113361), as applied to claim 1 above, and further in view of Liu (U.S. 2017/0255810).
Regarding claim 8, the combination of Ki, Chung and Huang teaches the invention of claim 7 as discussed above. The combination of Ki, Chung and Huang does not explicitly teach: a sensor control circuit configured to detect a change between the second light received by the sensor and the first light, wherein the detected change is used to recognize the fingerprint.
However, Liu teaches during scanning a fingerprint/palmprint, the photosensitive sensor 110 receives light reflected by a fingertip/palm of a user and generates an optical signal indicative of fingerprint/palmprint characteristic information ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Ki, Chung and Huang to incorporate the teaching of Liu to configure a sensor control circuit to detect a change between the second light received by the sensor and the first light, wherein the detected change is used to recognize the fingerprint.  The motivation of combining these analogous arts is to provide more accurate touch/ position detection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875), and further in view of Jiang (U.S. 2015/0296622).
Regarding claim 10, Ki teaches: A display device (abstract… flexible display) comprising: 
a display panel (flexible display 100 in Fig. 1), wherein the display panel comprising:
a first base layer ([0013]… base layer); 
a circuit layer disposed on the first base layer and comprising a plurality of switching elements ([0013]…”a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”); 
a pixel layer disposed on the circuit layer and comprising a light emitting element ([0013]… “a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”), wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light ([0035]… “each pixel in the active area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100. Each pixel circuit may be electrically connected to a gate line and a data line to communicate with the driving circuits; [0072]… the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106. The OLED element layer 102 includes a plurality of OLED elements, which is controlled by the pixel circuits and the driving circuits implemented on the base layer 106 as well as any other driving circuits connected to the connection interfaces on the base layer 106. The OLED element layer includes an organic-light emitting material layer, which may emit light of certain spectral color (e.g., red, green, blue)”).
Ki does not explicitly teach: a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element wherein the sensor is positioned below the plurality of switching elements.
However, Chung teaches a sensor layer disposed below the display panel and comprising a sensor (an infrared-ray sensor 300 in Fig. 12), wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element (Fig. 12; [0091]… “The infrared-ray sensor 300 is positioned below the organic light emitting diode display 101 and senses the second infrared ray IR2. The infrared-ray sensor 300 may determine a touch point with respect to the organic light emitting diode display 101 by sensing the second infrared ray IR2”), wherein the sensor is positioned below the plurality of switching elements (Fig. 11; [0037]… “The wiring part 130 may include switching and driving thin film transistors 10 and 20 (shown in FIG. 2) and may transmit a driving signal to the organic light emitting element 140 to drive the organic light emitting element 140. The organic light emitting element 140 may emit light depending on the signal transmitted from the wiring part 130”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Ki to incorporate the teaching of Chung to configure a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element, wherein the sensor is positioned below the plurality of switching elements. The motivation of combining these analogous arts is to provide improved display quality, are slim, and have improved touch recognition rate by improving the infrared-rays transmittance while using the infrared rays as a touch recognition means ([0099]). 
The combination of Ki and Chung does not explicitly teach: an adhesive layer disposed between the first base layer and the sensor layer, and having an opening corresponding to the sensor.
However, Jiang teaches: an electrical component such as fingerprint sensor 156 may be attached over opening 202 using adhesive layer 160 (i.e., opening 202 may be overlapped by sensor 156) or may otherwise be mounted to flexible printed circuit substrate 204 in a configuration that overlaps strain gauge sensor 200. Exposed portions of adhesive layer 160 may be present on the lower surface of sensor 156 ([0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Jiang to dispose an adhesive layer between the first base layer and the sensor layer, and having an opening corresponding to the sensor. The motivation of combining these analogous arts is to provide improved sensors for electronic devices ([0005]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display device having all the claimed features of applicant's invention, specifically including “wherein the optical lens does not overlap the light emitting element”, as set forth in claim 19.
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display device having all the claimed features of applicant's invention, specifically including “wherein the first sensor does not overlap the plurality of light emitting elements”, as set forth in claim 11.
Claims 12-18 are allowed by virtue of their dependency on allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622